Citation Nr: 1618429	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-46 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches prior to August 16, 2011, and an increased rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2005 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for migraine headaches with a noncompensable evaluation.  A subsequent October 2011 Supplemental Statement of the Case (SSOC) granted an increased evaluation of 30 percent effective August 16, 2011.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

For the entire period on appeal, the Veteran experienced prostrating attacks on average at least once a month, but the migraines do not result in very frequent prostrating and prolonged attacks and are not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 30 percent for migraines prior to August 16, 2011, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2015).
2. The criteria for a rating in excess of 30 percent for migraines for any period on appeal have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the record does not contain the actual letter, there is a May 2009 acknowledgment of notice signed by the Veteran.  Thus, notice was provided prior to the December 2009 rating decision on appeal.  Throughout the process of the appeal, the Veteran has been provided with additional letters giving notice of the information and evidence needed to substantiate his claims for an increased disability rating for his service-connected knee disabilities.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  The Veteran has not identified any additional private treatment records, VA treatment records, or relevant Social Security records that he wanted VA to obtain or that he felt were relevant to the claims.

A VA examination to determine the severity of the Veteran's migraines was most recently afforded in August 2011.  The record does not suggest that the August 2011 examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent August 2011 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his left knee disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's migraine symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's headache disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides the criteria for evaluating migraine headaches.  The Veteran is currently in receipt of an initial noncompensable evaluation for the period prior to August 16, 2011, and a 30 percent evaluation for the period thereafter. 

Under Diagnostic Code 8100, a noncompensable evaluation is assigned with less frequent attacks.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A schedular maximum 50 percent evaluation is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100.

The rating criteria do not define "prostrating."  "Prostration" is a medical term defined, for example, as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary (32d ed. 2012).

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100.  Id. at 445-46 .  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a TDIU. Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

Factual Background 

At a July 2009 VA examination while the Veteran was still on active duty, the Veteran reported that his headaches began in 2007.  He experienced severe recurring headaches which occurred once every two months until seven months prior, when they became more frequent and were recurring at least once a week.  A typical headache resulted in numbness in the right side of the face, followed by severe pain behind the right eye and in the right forehead.  Pain was accompanied by photophobia.  Headaches usually occurred in the morning on the weekends.  He denied nausea, vomiting, or any visual disturbances.  The Veteran usually got into a dark, quiet room, and placed a cool compress on the forehead.  He also tries medication.  The Veteran reported that pain usually resolved within one to two hours, but sometimes three hours.  Headaches would usually recur later in the day, but not as intense.  The examiner reported that the Veteran's condition has significant potential for causing future functional impairment.

In the Veteran's January 2010 Notice of Disagreement, he reported having to miss or leave work at least ten times over the past year.  When he was unable to work, he went home and lay in bed in complete darkness and silence.  The Veteran reported headaches requiring to quit what he was doing while not at work at least eight times in the past year.  

In the Veteran's November 2010 Form 9 Substantive Appeal, he reported ten headaches since a June 2010 trip to the emergency room.  Two of the headaches lasted for two days.   

At an August 2011 VA examination, the Veteran reported one to two headaches per month, which were quite severe and last for the entire day.  Pain was 10 out of 10.  The Veteran had an aura, which consisted of pain in the right temple.  The headache then developed mostly behind the right eye, pain was quite sharp and would go to the neck, back of the head, and right jaw.  The Veteran stated that he had to quit whatever he was doing and lie down in a dark, quiet place.  The Veteran reported that he applied pressure to his head by kneeling down and pressing his head on the ground to alleviate pain.  Cold packs also helped.  The Veteran denied any hospitalizations, but did report a trip to the emergency room in June 2010.  The Veteran worked as a security guard and was also a student.  The Veteran reported that the headaches affect his job and he must take a break when the headaches occur.  

At the Veteran's March 2016 Travel Board hearing, he reported that he was experiencing at least two headaches per month upon separation.  The Veteran reported that headaches would generally begin first thing in the morning and would last at least three hours and sometimes all day.  The Veteran further elaborated that the frequency of headaches varied.  The pain was excruciating, requiring him to lie down and attempt to apply pressure to his head in order to alleviate the pain.  He reported some light sensitivity.  The Veteran reported working security and going to school full-time after service.  There were times he had to miss school or work because of his headaches.  His supervisors were understanding and at times he would have to go to the break room with the lights off for an hour or so to alleviate the pain.  The Veteran reported constant and sharp pain, comparing the pain to a "brain freeze."  He now works as a teacher and has to take sick days occasionally or rest in the teachers' lounge to alleviate pain.  The Veteran reported that the "all day" headaches were occurring at least once a month, and shorter headaches of approximately three hours were occurring more frequently.  Medication dulled the headache.  The Veteran reported using twelve sick days and three personal days from work over the previous year due to his headaches.  
In an April 2016 statement the Veteran clarified that while he had previously reported that he would sometimes go period of two to six weeks without a headaches, he would then suffer two to three headaches in one week.  The Veteran detailed his history of headaches, and as a whole, it appears that he was averaging over one headache per month for the entire period on appeal.  The Veteran further stated that "[o]verall I feel my condition has not changed at all since 2007," thus indicating that his symptoms have been consistent since the in-service onset of his headaches.  

Analysis 

Upon careful review of the evidence, the Board finds that a rating of 30 percent, but no higher, for the entire period on appeal is warranted.  While the Board acknowledges that the frequency and severity of the Veteran's headaches has apparently fluctuated to some degree from September 2009 until present, the Veteran has on average experienced prostrating headaches approximately one or two times per month.  This is based on a review of the medical evidence of record and the Veteran's statements and testimony with respect to the severity of his symptoms.  

The Veteran is certainly competent to testify with respect to the severity and frequency of his headaches, and the Board has no reason to question the credibility of such statements.  VA treatment records and examinations throughout the appeal period are consistent with the Veteran's statements and testimony.  Ultimately, the Board finds that the Veteran's headaches more nearly approximate the criteria for a 30 percent evaluation.

However, an evaluation higher than 30 percent is not warranted in this case.  The evidence does not show that the Veteran's headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran's headaches have had an impact on his work and academics throughout the entire period, the evidence suggests that on average the Veteran missed work or school between one to two times per month as a result of his headaches.  While the evidence suggests that there have been slightly more frequent and less severe headaches requiring the Veteran to rest in a dark break room for a period, overall, the evidence does not suggest that the Veteran has had very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence of record, to include the Veteran's testimony at his Travel Board hearing, suggests that the more severe headaches which may render him incapacitated for a period of time occur approximately one to two times per month on average.  The more frequent headaches are not as severe and may be alleviated by medication.  The grant of service connection and a rating by definition represent some level of occupational impairment.  The Veteran does have some such impairment, as evidenced by his need to take sick leave from work when he gets very bad headaches.  However, the level of impairment contemplated by the higher, 50 percent rating has not been shown.  Specifically, the evidence does not support a finding that the Veteran has been unable to adapt his occupational functioning to his disability.  Rather, his intermittent sick leave usage shows such adaptation.    

Accordingly, the Board finds that an initial evaluation of 30 percent is warranted, prior to August 2011, but further that an evaluation in excess of 30 percent is not warranted for any period on appeal.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraine headaches are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically the frequency and severity of the Veteran's migraine headaches.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014). The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected migraine headaches result in further disability when viewed in combination with his other service-connected disabilities.

In short, there is nothing in the record to indicate that the Veteran's migraine headaches cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.


ORDER

Entitlement to an initial evaluation of 30 percent prior to August 16, 2011, for migraine headaches is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating in excess of 30 percent for migraine headaches is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


